Citation Nr: 0025992	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
residuals of injury to the long thoracic nerve with paralysis 
of the trapezius muscles and weakness of the shoulder girdle 
on the right, currently evaluated 30 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
service-connected scoliosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which denied an increase in a 30 
percent rating for service-connected residuals of injury to 
the long thoracic nerve with paralysis of the trapezius 
muscles and weakness of the shoulder girdle on the right, and 
denied an increase in a noncompensable rating for service-
connected scoliosis of the thoracic spine.  The veteran 
appealed for increased ratings.  A videoconference hearing 
was held before a member of the Board in August 2000.
 
In a September 1999 decision, the RO denied service 
connection for headaches (on a direct basis), hypertension, 
degenerative joint disease of the left shoulder as secondary 
to a service-connected right shoulder disability, and a 
cervical spine disability as secondary to a service-connected 
right shoulder disability, and denied entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating).  The veteran did not appeal 
these determinations, and thus the issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).  

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to entitlement to service 
connection for headaches secondary to his service-connected 
musculoskeletal disabilities.  As this issue is not currently 
in appellate status it is referred to the RO for appropriate 
action.


REMAND

The veteran contends that his service-connected residuals of 
injury to the long thoracic nerve with paralysis of the 
trapezius muscles and weakness of the shoulder girdle on the 
right and service-connected scoliosis of the thoracic spine 
are more disabling than currently evaluated.  His claims for 
increased ratings are well grounded, meaning plausible, and 
the file shows there is a further VA duty to assist in 
developing the facts pertinent to his claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

With respect to his claim for an increased rating for a right 
shoulder condition, the Board notes that at his August 2000 
Board hearing, the veteran reported that he underwent an 
electromyography (EMG) study in June 2000 at the Syracuse VA 
Medical Center (VAMC).  Such record is not associated with 
the claims file, and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  Any 
ongoing medical records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the veteran's claim for an increased rating 
for service-connected scoliosis of the thoracic spine, the 
Board notes that the most recent VA examination of such 
disability was performed in October 1997.  Given the length 
of time since that examination, and the symptoms reported at 
the August 2000 Board hearing, a current VA examination is 
warranted.  All recent treatment records should also be 
obtained.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Murincsak, supra.

After the above actions are completed, the RO should review 
the claims for increased ratings for injury to the long 
thoracic nerve with paralysis of the trapezius muscles and 
weakness of the shoulder girdle on the right, and scoliosis 
of the thoracic spine, with consideration of the reports of 
VA orthopedic and neurological examinations performed in May 
2000.  With respect to the claim for an increased rating for 
injury to the long thoracic nerve with paralysis of the 
trapezius muscles and weakness of the shoulder girdle on the 
right, the RO should consider whether the symptoms of such 
disability may be attributed to separate and distinct 
problems.  The United States Court of Appeals for Veterans 
Claims has stated that in such a case, each problem may be 
separately rated and then combined.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
examination and treatment for a right 
shoulder disability and scoliosis of the 
thoracic spine since 1999.  The RO should 
then obtain copies of the related medical 
records which are not already on file.

2.  After the above development is 
completed, the veteran should undergo a 
VA examination to determine the nature 
and etiology of all current back 
disorders and to determine the severity 
of his scoliosis of the thoracic spine.  
The claims folder must be provided to and 
reviewed by the doctor, and the 
examination report should note that such 
has been accomplished.  The examiner 
should note for the record any objective 
evidence of pain referable to the 
thoracic spine, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to back pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report. 

3.  Thereafter, the RO should review the 
claims for increased ratings for injury 
to the long thoracic nerve with paralysis 
of the trapezius muscles and weakness of 
the shoulder girdle on the right, and 
scoliosis of the thoracic spine.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


